UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4976


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY LEE PHILLIPS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:04-cr-00083-4)


Submitted:    June 4, 2009                  Decided:   June 30, 2009


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Christian M. Capece, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, R. Gregory McVey, Assistant
United States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony       Lee    Phillips          appeals     the    district      court’s

order    revoking    his    supervised          release       and    sentencing     him   to

twelve   months     of    imprisonment          to    be     followed   by    twenty-four

months of supervised release.                  Phillips argues that his sentence

is plainly unreasonable because it does not further the purposes

of supervised release.           We affirm.

            This    court        will    affirm        a     sentence    imposed     after

revocation of supervised release if it is within the applicable

statutory    maximum       and    is     not       plainly    unreasonable.          United

States v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).                              We

first    assess     the    sentence        for       reasonableness,         “follow[ing]

generally the procedural and substantive considerations that we

employ in our review of original sentences, . . . with some

necessary modifications to take into account the unique nature

of supervised release revocation sentences.”                         Id. at 438-39; see

United States v. Finley, 531 F.3d 288, 294 (4th Cir. 2008) (“In

applying     the     ‘plainly           unreasonable’          standard,       we    first

determine,    using       the    instructions          given    in    Gall    [v.    United

States, 552 U.S. 38, __, 128 S. Ct. 586, 597 (2007)], whether a

sentence is ‘unreasonable.’”).

            Only     if     a     sentence           is      found    procedurally        or

substantively unreasonable will we “decide whether the sentence

is plainly unreasonable.”               Crudup, 461 F.3d at 439; see Finley,

                                               2
531 F.3d at 294.           Although the district court must consider the

Chapter 7 policy statements and the requirements of 18 U.S.C.A.

§§ 3553(a), 3583 (West 2000 & Supp. 2009), “the [district] court

ultimately has broad discretion to revoke its previous sentence

and impose a term of imprisonment up to the statutory maximum.”

Crudup, 461 F.3d at 439 (internal quotation marks and citations

omitted).

               Phillips does not challenge the procedural aspects of

his   sentence.          Rather,   he      argues      that    the    district       court’s

sentence is plainly unreasonable because it fails to further the

purposes of supervised release to assist his transition back

into the community, and that the district court unreasonably

focused       on   the    twelve-month         reduction      he    received    under     18

U.S.C.     § 3582(c)        (2006)        in       determining       the     sentence     on

revocation.          “In determining the reasonableness of a sentence,

we    ‘give    due     deference     to    the      district       court’s    decision.’”

Finley, 531 F.3d at 297 (quoting Gall, 552 U.S. at __, 128 S.

Ct. at 597).          Our review of the record leads us to conclude that

the sentence is not unreasonable.

               Accordingly, we affirm the district court’s order.                         We

dispense       with      oral   argument        because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                 AFFIRMED

                                               3